    Case 18-26138          Doc 18   Filed 10/05/18 Entered 10/05/18 23:24:47            Desc Imaged
                                    Certificate of Notice Page 1 of 4
Form ntchrgRq

                                 UNITED STATES BANKRUPTCY COURT
                                       Northern District of Illinois
                                            Eastern Division
                                            219 S Dearborn
                                               7th Floor
                                           Chicago, IL 60604


                                    Bankruptcy Proceeding No.: 18−26138
                                                 Chapter: 7
                                         Judge: Timothy A. Barnes

In Re:
   Guadalupe M Estrada
   2852 W 38th Street
   Chicago, IL 60632
Social Security No.:
   xxx−xx−3236
Employer's Tax I.D. No.:


                             NOTICE OF HEARING ON DISMISSAL OF CASE
PLEASE TAKE NOTICE that a hearing will be held at:

                             219 South Dearborn, Courtroom 744, Chicago, IL 60604

                                      on November 6, 2018 at 10:00 AM

TO CONSIDER AND ACT UPON THE FOLLOWING: The dismissal of your case for failure to file required
documents.




                                                       FOR THE COURT



Dated: October 3, 2018                                 Jeffrey P. Allsteadt , Clerk
                                                       United States Bankruptcy Court
     Case 18-26138               Doc 18         Filed 10/05/18 Entered 10/05/18 23:24:47                                 Desc Imaged
                                                Certificate of Notice Page 2 of 4
Form ntchrgRq

                                            UNITED STATES BANKRUPTCY COURT
                                                  Northern District of Illinois
                                                       Eastern Division
                                                       219 S Dearborn
                                                          7th Floor
                                                      Chicago, IL 60604

In Re:
Guadalupe M Estrada                                                        Case No. : 18−26138
2852 W 38th Street                                                         Chapter : 7
Chicago, IL 60632                                                          Judge :    Timothy A. Barnes
SSN: xxx−xx−3236 EIN: N.A.



                                             FINAL NOTICE OF DEFICIENCY AND
                                              HEARING ON DISMISSAL OF CASE

      Section 521 of the Bankruptcy Code requires debtors to complete and file certain documents in their cases. Under Bankruptcy Rule
1007, the deadline for filing the completed documents is 14 days after the case is filed.
      The Clerk has determined that the 14−day deadline has passed in this case and you have failed to file or complete the following
required documents or request an extension of time to do so:

· Certificate of Credit Counseling.
· Statement of Financial Affairs (Form 107/207).
· Schedule A−B (Form 106A/B).
· Schedule C (Form 106C).
· Schedule D (Form 106D).
· Schedule E/F (Form 106E/F).
· Schedule G (Form 106G).
· Schedule H (Form 106H).
· Schedule I (Form 106I).
· Schedule J (Form 106J).

       Under 11 U.S.C. § 521(i) of the Bankruptcy Code, this case will be dismissed for failure to file the above documents within 45 days
after the date of the filing of the petition. If you wish to prevent the dismissal of this case, you or your attorney must appear at the hearing in
this matter on the date in the attached notice.
If you are represented by an attorney, please contact your attorney for guidance.

                                                                          FOR THE COURT

Dated: October 3, 2018                                                    Jeffrey P. Allsteadt, Clerk
                                                                          United States Bankruptcy Court
          Case 18-26138            Doc 18       Filed 10/05/18 Entered 10/05/18 23:24:47                         Desc Imaged
                                                Certificate of Notice Page 3 of 4
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 18-26138-TAB
Guadalupe M Estrada                                                                                        Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: sboyd                        Page 1 of 2                          Date Rcvd: Oct 03, 2018
                                      Form ID: ntchrgRq                  Total Noticed: 31


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 05, 2018.
db             +Guadalupe M Estrada,    2852 W 38th Street,    Chicago, IL 60632-1728
27085430       +Alsip Township,    4500 W 123rd St,    Alsip, IL 60803-2521
27085570       +Comcast Xfinity Center,    1901 John F Kennedy Blvd,     Philadelphia, PA 19103-1502
27085572       +Cook County,    John H Stoger Jr Hospital,    1969 Ogden Ave,    Chicago, IL 60612-3773
27085573       +First Premier Bank,    3820 N Louise Ave,    Sioux Falls, SD 57107-0145
27085425      ++ILLINOIS DEPARTMENT OF REVENUE,     BANKRUPTCY DEPARTMENT,    P O BOX 64338,
                 CHICAGO IL 60664-0291
               (address filed with court: Illinois Department of Revenue,       Bankruptcy Unit,    P O Box 19035,
                 Springfield IL 62794-9035)
27085574       +Little Company of Mary Hospital,     2800 W 95TH Street,    Evergreen Park, IL 60805-2795
27085575       +Medical Business Bureau,    1460 Renaissance Dr 400,     Park Ridge, IL 60068-1349
27085576       +Merchant Credit Associate,    223 W Jackson St 900,     Chicago, IL 60606-6908
27085578       +PNC Bank Headquarters,    222 Delaware Ave,    Wilmington, DE 19801-1637
27085577        Payday Loan Corporation,    18646 Beach Blvd,    Huntington Beach, CA 92648
27085590       +Peoples Gas Light & Coke Company,     200 E Randolph Street,    Chicago IL 60601-6433
27085579       +Public Storage,    701 Western Ave,    Glendale, CA 91201-2349
27085580       +Pulaski County Circuit Clerk,     500 Illinois Ave #A,    Mound City, IL 62963-1049
27085581       +Rush University Medical Center,     1653 Congress Pkwy,    Chicago, IL 60612-3833
27085582       +St Anthony Hospital,    2875 W 19th Street,    Chicago, IL 60623-3596
27085426      ++T MOBILE,    C O AMERICAN INFOSOURCE LP,    4515 N SANTA FE AVE,    OKLAHOMA CITY OK 73118-7901
               (address filed with court: T Mobile USA,      POB 53410,    Bellevue WA 98015-3410)
27085583       +TCF Bank Financial Corp,    200 Lake Street,    Wayzata, MN 55391-1693
27085427       +The Illinois Tollway,    PO Box 5544,    Chicago IL 60680-5491
27085584       +U-Hale Corp,    2727 N Central Ave,    Phoenix, AZ 85004-1120
27085587       +Weiss Hospital,    4600 W Wilson,    Chicago, IL 60630
27085585       +Xchange Leasing LLC,    PO Box 20140,    Phoenix, AZ 85036-0140

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
27087188       +E-mail/Text: bnc@atlasacq.com Oct 04 2018 00:51:06      Atlas Acquisitions LLC,    294 Union St.,
                 Hackensack, NJ 07601-4303
27085568       +E-mail/Text: bnc@atlasacq.com Oct 04 2018 00:51:06      Atlas Acquistions LLC,    294 Union St,
                 Hackensack, NY 07601-4303
27085569       +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Oct 04 2018 00:59:04      Capital One,
                 1680 Capital One Dr,    McLean, VA 22102-3407
27085422        E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Oct 04 2018 00:58:29      Capital One,
                 POB 30285,   Salt Lake City UT 84130-0285
27085589        E-mail/Text: CENHRT-E_Notice_Claim@cable.comcast.com Oct 04 2018 00:52:54       Comcast,
                 41112 Concept Dr,    Plymouth MI 48170-4253
27085423       +E-mail/Text: comedbankruptcygroup@exeloncorp.com Oct 04 2018 00:53:06
                 Commonwealth Edison Co,    3 Lincoln Center,   Attn: Bankruptcy Section,
                 Oak Brook Terrace IL 60181-4204
27085424        E-mail/Text: cio.bncmail@irs.gov Oct 04 2018 00:51:17      Department of the Treasury,
                 Internal Revenue Service,    P.O. Box 7346,   Philadelphia PA 19101-7346
27085571       +E-mail/Text: bknotice@ercbpo.com Oct 04 2018 00:52:10      ERC,   PO Box 57547,
                 Jacksonville, FL 32241-7547
27085586        E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Oct 04 2018 00:58:33
                 Portfolio Recovery Associates LLC,    PO Box 41067,   Norfolk, VA 23541
                                                                                             TOTAL: 9

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
27085588*       ++T MOBILE,   C O AMERICAN INFOSOURCE LP,   4515 N SANTA FE AVE,   OKLAHOMA CITY OK 73118-7901
                 (address filed with court: T-Mobile USA,    12920 SE 38th St,   Bellevue, WA 98006)
                                                                                              TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 05, 2018                                            Signature: /s/Joseph Speetjens
        Case 18-26138      Doc 18    Filed 10/05/18 Entered 10/05/18 23:24:47            Desc Imaged
                                     Certificate of Notice Page 4 of 4


District/off: 0752-1         User: sboyd                 Page 2 of 2                   Date Rcvd: Oct 03, 2018
                             Form ID: ntchrgRq           Total Noticed: 31

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 3, 2018 at the address(es) listed below:
              Michael K Desmond   mkd.trustee@fslegal.com, IL23@ecfcbis.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 2
